CM/ECF-GA Northern District Court
                          Case 1:18-cv-02328-SDG Document 35 Filed 02/11/19 Page 1 of 2




                        Minute Sheet for proceedings held In Open Court on 02/11/2019.


               TIME COURT COMMENCED: 1:40
              P.M.                                         COURT REPORTER: Wynette
               TIME COURT CONCLUDED: 3:45                  Blathers
              P.M.                                         CSO/DUSM: David Moreland
               TIME IN COURT: 1:55                         DEPUTY CLERK: Jennifer Lee
               OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Michael Caplan representing Georgia Board Of Dentistry
         PRESENT:                   Michael Caplan representing Antwan L. Treadway
                                    Michael Caplan representing Gregory G. Goggans
                                    Michael Caplan representing H. Bert Yeargan
                                    Michael Caplan representing Logan Nalley
                                    Michael Caplan representing Rebecca B. Bynum
                                    Michael Caplan representing Richard Bennett
                                    Michael Caplan representing Steve Holcomb
                                    Michael Caplan representing Tanja D. Battle
                                    Michael Caplan representing Thomas P. Godfrey
                                    Michael Caplan representing Tracy Gay
                                    Michael Caplan representing Wendy Johnson
                                    Jeffrey Cashdan representing SmileDirectClub, LLC
                                    Roger Chalmers representing Georgia Board Of Dentistry
                                    Roger Chalmers representing Antwan L. Treadway
                                    Roger Chalmers representing Gregory G. Goggans
                                    Roger Chalmers representing H. Bert Yeargan


1 of 2                                                                                       2/11/2019 3:55 PM
                   Case 1:18-cv-02328-SDG Document 35 Filed 02/11/19 Page 2 of 2

                         Roger Chalmers representing Logan Nalley
                         Roger Chalmers representing Rebecca B. Bynum
                         Roger Chalmers representing Richard Bennett
                         Roger Chalmers representing Steve Holcomb
                         Roger Chalmers representing Tanja D. Battle
                         Roger Chalmers representing Thomas P. Godfrey
                         Roger Chalmers representing Tracy Gay
                         Roger Chalmers representing Wendy Johnson
                         James Cobb representing Georgia Board Of Dentistry
                         James Cobb representing Antwan L. Treadway
                         James Cobb representing Gregory G. Goggans
                         James Cobb representing H. Bert Yeargan
                         James Cobb representing Logan Nalley
                         James Cobb representing Rebecca B. Bynum
                         James Cobb representing Richard Bennett
                         James Cobb representing Steve Holcomb
                         James Cobb representing Tanja D. Battle
                         James Cobb representing Thomas P. Godfrey
                         James Cobb representing Tracy Gay
                         James Cobb representing Wendy Johnson
                         Madison Kitchens representing SmileDirectClub, LLC
         OTHER(S)
                         Brandon Waddell, Ashley Brown
         PRESENT:
         PROCEEDING
                         Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MOTIONS         [29]Motion to Dismiss for Failure to State a Claim TAKEN
         RULED ON:       UNDER ADVISEMENT

         MINUTE TEXT:    Defense counsel proffered a slideshow for reference during
                         their opening argument on their Motion to Dismiss. The
                         court took a 10 minute recess and resumed with Plaintiff's
                         rebuttal. Defendant presented closing argument. The Court
                         directed parties to prepare proposed orders and email to
                         Ms. Lee by 2/19/2019.
         HEARING
                         Hearing Concluded
         STATUS:




2 of 2
